     Case 1:02-cv-00785-HSO-RHW Document 435 Filed 07/08/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI


   NORTHROP GRUMMAN SHIP
   SYSTEMS, INC., f/k/a INGALLS
   SHIPBUILDING, INC.,

                  Plaintiff,

   SIDNEY A. BACKSTROM, et al.

                  Intervenor Plaintiffs              Civil Case No. 1:02-cv-00785-HSO-RHW

           v.

   THE MINISTRY OF DEFENSE OF THE
   BOLIVARIAN REPUBLIC OF
   VENEZUELA,

                  Defendant.


                               REBUTTAL IN SUPPORT OF
                       PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES

       Northrop Grumman Ship Systems, Inc., formerly known as Ingalls Shipbuilding, Inc., and

now known as Huntington Ingalls Incorporated (“Plaintiff” or “Huntington Ingalls”), by and

through the undersigned counsel, respectfully submits this Rebuttal in Support of its Motion for

Attorneys’ Fees, ECF No. 426.

                                          BACKGROUND

       The Opposition to Plaintiff’s Motion for Attorneys’ Fees (“Response”) submitted by the

Ministry of Defense of the Bolivarian Republic of Venezuela (the “Ministry” or “Venezuela”)

does not question the reasonableness of Huntington Ingalls’ fees or the method of their calculation.

Instead, Venezuela simply denies that Huntington Ingalls has a right to fees at all, effectively

ignoring the fact that this Court has already decided that Huntington Ingalls is entitled to recover

its reasonable attorneys’ fees. See ECF No. 406. Venezuela’s challenge to this Court’s Order is


                                                 1
     Case 1:02-cv-00785-HSO-RHW Document 435 Filed 07/08/20 Page 2 of 5




misguided and, since Venezuela has not challenged the fees submitted by Huntington Ingalls,

Huntington Ingalls’ application should be granted in toto.

                                            ARGUMENT

I.     The Court Did Not Err In Awarding Huntington Ingalls Its Reasonable Attorneys’
       Fees.

        Venezuela contends that this Court erred in awarding Huntington Ingalls attorneys’ fees

because the Court cited no statutory or contractual basis for such an award. In so arguing,

Venezuela ignores the fact that it is well settled that courts presiding over arbitration award

confirmation proceedings have the “inherent power to assess attorneys’ fees when a party has acted

in bad faith, vexatiously, wantonly, or for oppressive reasons.” Swiss Inst. of Bioinformatics v.

Glob. Initiative On Sharing All Influenza Data, 49 F. Supp. 3d 92, 98 (D.D.C. 2014) (quotation

marks omitted) (addressing the recovery of fees under the New York Convention).1 When

interpreting this standard, courts have further held “that a party seeking to confirm a foreign arbitral

award . . . may recover reasonable attorneys’ fees and costs, at least where the respondent

unjustifiably refused to abide by the arbitral award.” Id.; see also Bell Prod. Eng’rs Asso. v. Bell

Helicopter Textron, Div. of Textron, Inc., 688 F.2d 997, 999 (5th Cir. 1982) (“[W]hen a challenger

refuses to abide by an arbitrator's decision without justification, attorney’s fees and costs may

properly be awarded”); Concesionaria Dominicana De Autopistas Y Carreteras, S.A. v.


1
  Cases addressing the New York Convention may be referenced when analyzing the Panama
Convention as the two Conventions “are largely similar, and so precedents under one are generally
applicable to the other.” Corporacion Mexicana de Mantenimiento Integral, S. de R.L. de C.V. v.
Pemex-Exploracion y Produccion, 962 F. Supp. 2d 642, 653 (S.D.N.Y. 2013), aff’d, 832 F.3d 92
(2d Cir. 2016) (citing Productos Mercantiles E Industriales, S.A. v. Faberge USA, Inc., 23 F.3d
41, 45 (2d Cir. 1994); see also, EGI-VSR, LLC v. Mitjans, No. 15-20098-Civ-Scola, 2018 U.S.
Dist. LEXIS 92714, at *4 n.1 (S.D. Fla. May 31, 2018) (“With respect to enforcement matters and
interpretation, the New York Convention . . . and the Panama Convention are substantially
identical. Thus the case law interpreting provisions of the New York Convention are largely
applicable to the Panama Convention and vice versa.”).


                                                   2
      Case 1:02-cv-00785-HSO-RHW Document 435 Filed 07/08/20 Page 3 of 5




Dominican State, 926 F. Supp. 2d 1, 2 (D.D.C. 2013) (“‘[A]n unjustified refusal to abide by an

arbitrator’s award,’ moreover, ‘may equate an act taken in bad faith, vexatiously or for oppressive

reasons.’”); Ministry of Def. & Support v. Cubic Def. Sys., 665 F.3d 1091, 1104 (9th Cir. 2011)

(same). Other courts have awarded fees simply because they found the opposition to confirmation

to be “weak.” Ministry of Def. & Support v. Cubic Def. Sys., No. 98-CV-1165-B (DHB), 2013

U.S. Dist. LEXIS 1625, at *17 (S.D. Cal. Jan. 3, 2013). These are precisely the bases upon which

this Court awarded fees here.

       As the Court found, “[t]he record is clear that Huntington Ingalls and the Ministry initially

agreed upon arbitration in Washington, D.C., and the Ministry later repudiated this agreement”

and there was “no evidence” that the Tribunal’s decision to change the legal seat of the arbitration

constituted the “‘extraordinary circumstance’ where the Court should ‘reconsider an arbitrator’s

findings.’”   ECF No. 406 at 15 (emphasis added) (quoting Karaha Bodas Co., L.L.C. v.

Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 364 F.3d 274, 288 (5th Cir. 2004)).

Venezuela’s repetitive delay tactics and desultory arguments against enforcement are precisely the

kind that justify an award of fees under the very standard Venezuela quotes in its opposition to

Plaintiffs’ Motion for Attorneys’ Fees. See ECF No. 432 at 3 (stating courts may award fees in

“cases of fraudulent, groundless, oppressive, or vexatious conduct.”) (quoting Boland Marine &

Mfg. Co. v. Rihner, 41 F.3d 997, 1004 (5th Cir. 1995)).

       As a result, this Court did not err in ordering that Venezuela pay the reasonable attorneys’

fees incurred by Huntington Ingalls in connection with the enforcement of the award in this Court.

II.    Venezuela Does Not Challenge The Reasonableness Of The Fees Incurred By
       Huntington Ingalls.

       In its four paragraphs of analysis Venezuela does not once challenge the reasonableness of

Huntington Ingalls’ requested fees. Attorneys’ rates are presumed reasonable when not contested.



                                                 3
     Case 1:02-cv-00785-HSO-RHW Document 435 Filed 07/08/20 Page 4 of 5




See Islamic Ctr. v. Starkville, 876 F.2d 465, 469 (5th Cir. 1989) (“When that rate is not contested,

it is prima facie reasonable.”); Cox v. City of Jackson, No. 3:94-cv-623WS, 2005 U.S. Dist. LEXIS

48430, at *19 (S.D. Miss. Mar. 31, 2005); Lewallen v. City of Beaumont, No. 1:05-CV-733-TH,

2009 U.S. Dist. LEXIS 62503, at *33 (E.D. Tex. July 20, 2009) (same); Black Heritage Soc’y v.

City of Hous., No. H-07-0052, 2008 U.S. Dist. LEXIS 53598, at *22 (S.D. Tex. July 11, 2008)

(same). As such, the Court should find the amount and calculation of Huntington Ingalls’

application for fees as reasonable.

                                         CONCLUSION

       For all these reasons, as well as those enumerated in its Memorandum in Support of

Plaintiff’s Motion for Attorneys’ Fees, ECF No. 427, Huntington Ingalls respectfully requests that

the Court enter an Order awarding Plaintiff $187,460.20 in attorneys’ fees.

       Dated: July 8, 2020                           Respectfully submitted,
              Gulfport, MS

                                                     /s/ Richard P. Salloum
                                                     Richard P. Salloum
                                                     FRANKE & SALLOUM, PLLC
                                                     P. O. Drawer 460
                                                     10071 Lorraine Road (39503)
                                                     Gulfport, MS 39502
                                                     228/868-7070
                                                     Fax: 22868-7090
                                                     rps@frslaw.com

                                                     Alexander Yanos (pro hac vice)
                                                     Carlos Ramos-Mrosovsky (pro hac vice)
                                                     Rajat Rana (pro hac vice)
                                                     ALSTON & BIRD LLP
                                                     90 Park Avenue
                                                     New York, NY 10016
                                                     Tel: 212-210-9400
                                                     Fax: 212-210-9444
                                                     alex.yanos@alston.com
                                                     carlos.ramos-mrosovsky@alston.com
                                                     rajat.rana@alston.com



                                                 4
Case 1:02-cv-00785-HSO-RHW Document 435 Filed 07/08/20 Page 5 of 5




                                    Kenneth A. O’Brien (pro hac vice)
                                    SHEPPARD, MULLIN, RICHTER &
                                    HAMPTON
                                    333 South Hope St., 43rd Floor
                                    Los Angeles, CA 90071
                                    213-617-5402
                                    Fax: 213-443-2805
                                    kaobrien@smrh.com

                                    Counsel for Plaintiff Huntington Ingalls
                                    Incorporated




                                5
